Citation Nr: 1311062	
Decision Date: 04/03/13    Archive Date: 04/19/13

DOCKET NO.  08-17 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for asthma from March 4, 1945, to November 4, 1990.

2.  Entitlement to an initial evaluation in excess of 30 percent for asthma from November 5, 1990, to August 19, 2005.

3.  Entitlement to an initial evaluation in excess of 60 percent for asthma as of August 20, 2005.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the United States



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from November 1942 to March 1945.

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of November 2006 and November 2007 by the Department of Veterans Affairs (VA) Newark, New Jersey, Regional Office (RO).

In September 2008, the Veteran and his wife presented personal testimony before the undersigned Veterans Law Judge.

In November 2008 and September 2009, the Board remanded the claim for increase for asthma as of 1945 for additional development and adjudicative action.

Subsequently, in a September 2010 decision, the Board: (1) denied an initial evaluation in excess of 10 percent for asthma prior to November 5, 1990; (2) granted a 30 percent evaluation, but no higher, for asthma between November 5, 1990, and August 19, 2005; and (3) granted a 60 percent evaluation, but no higher for asthma as of August 20, 2005.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2011, the Veteran and the Secretary of VA (parties) filed a joint motion to vacate, in part, the Board decision.  The parties found that the Board had provided inadequate reasons and bases with respect to two pieces of evidence.  The parties also found that the Board had failed to ensure that its November 2008 remand directives were followed.  Lastly, the parties noted that the Board had failed to address a 2009 statement from the Veteran, wherein he asked to appear before the Board.  In June 2011, the Court granted the joint motion.  

Thereafter, the Board remanded the claims in December 2011 for additional development.  The matter again is before the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that in its December 2011 remand it addressed the issue raised in the joint motion regarding the Veteran's 2009 statement requesting a hearing before the Board.  Specifically, the Board noted that in September 2011 it had contacted the Veteran to determine whether he wanted another hearing before the Board.  In October 2011, the Veteran stated that he did not want to appear at a hearing before the Board.  As such, a Board hearing was not ordered as part of the December 2011 remand.

Subsequently, however, in multiple statements subsequent to the December 2011 Board hearing the Veteran appeared to indicate that he did desire an additional Board hearing.  As such, the Board provided the Veteran a letter in February 2013 to clarify whether he wanted another Board hearing.  In March 2013, the Veteran responded that he did want to appear at a hearing before a Veterans Law Judge of the Board at his local RO.

In that regard, the Veteran's purpose for requesting the additional hearing appears to be his belief that VA, in general, and the Board, in particular, have misconstrued the basis of his claim for increased rating.  In support of that contention, he has submitted numerous statements and various arguments.  As the Veteran has provided good cause for the scheduling of an additional hearing, by this remand the Board hereby grants the motion for another Board hearing.  See 38 C.F.R. § 20.1304(b) (2012).

In addition, the Board notes that as part of its December 2011 remand the Board directed the RO/AMC to contact the Veteran and request that he either submit directly or authorize VA to obtain private treatment records from Drs. Abramson, Heffernan, and Davis, as well as records from the Regal Princess Medical Department.  The AMC sent this letter in January 2012, but the Veteran responded only with a written statement and did not provide either the records or authorization to obtain the records.  That said, in a February 2013 statement, the Veteran stated that he had been hospitalized for asthma at the Centrastate Medical Center in Freehold, New Jersey.  In support of the foregoing, he submitted several incomplete private treatment records.  In light of the foregoing, the Veteran should be contacted and requested either to provide all records related to his February 2013 hospitalization at Centrastate Medical Center or provide authorization for VA to obtain the records directly from the care provider.

Regarding the failure to ensure that the November 2008 directives be followed, in the September 2009 remand, the Board had requested that the RO "include a summary of the applicable regulations and rating criteria in effect from March 1945, to include any changes in the criteria, concerning asthma" when it issued a supplemental statement of the case.  See id. on page 4 (underline in original).  As noted by the parties in the joint motion, the RO did not provide a summary of the applicable regulations and rating criteria in effect from March 1945.  In the September 2010 Board decision, it provided the Veteran with the applicable regulations and rating criteria for asthma since March 1945.  In the December 2011 remand, the RO was encouraged to copy and paste these regulations and rating criteria from the September 2010 Board decision, see pages 7-9, when it issued a supplemental statement of the case.  The November 2012 supplemental statement of the case did not reference the prior criteria that were in effect during portions of this claim.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO/AMC should contact the Veteran and request he provide permission to obtain the medical records associated with his February 2013 hospitalization directly from Centrastate Medical Center in Freehold, New Jersey, as well as any other relevant medical records, or to provide the records to VA himself.

2.  After the above is complete, readjudicate the Veteran's claims.  If a complete grant of all benefits requested is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case.  In so doing, the RO must provide a summary of the applicable regulations and rating criteria in effect from March 1945, to include changes in the criteria concerning asthma, and apply those rating criteria to the Veteran's claim.  See September 2010 Board decision on pages 7-9 (addressing the criteria for asthma since 1945).  

3.  The RO/AMC should then make arrangements to schedule the Veteran for a Travel Board hearing before the Board for the issues of entitlement to an initial evaluation in excess of 10 percent for asthma from March 4, 1945, to November 4, 1990; entitlement to an initial evaluation in excess of 30 percent for asthma from November 5, 1990, to August 19, 2005; and entitlement to an initial evaluation in excess of 60 percent for asthma as of August 20, 2005.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



